Citation Nr: 1728333	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel syndrome, right hand.

4.  Entitlement to service connection for carpal tunnel syndrome, left hand.

5.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

6.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

7.  Entitlement to service connection for polycythemia.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1966 and from May 1968 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was filed in November 2010, a statement of the case was issued in June 2013, and a substantive appeal was received in July 2013.

The Veteran requested a Board hearing; however, he withdrew his hearing request in November 2013.  11/12/2013 Correspondence.

The issues of entitlement to service connection for polycythemia, bilateral carpal tunnel syndrome and bilateral peripheral neuropathy, lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's current bilateral hearing loss was manifested during his period of active service. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's current tinnitus was manifested during his period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

A September 2010 VA examination reflects that the Veteran has a hearing loss disability for VA purposes in both his left and right ears per 38 C.F.R. § 3.385.  The examination report also reflects complaints of constant tinnitus.

The evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  This injury is consistent with the Veteran's military occupational specialty of seaman/water craft operator per his DD-214s and his active service in the Republic of Vietnam for 11 months, 22 days.  10/08/1969, 07/03/2014 Certificates of Release or Discharge from Active Duty.  In a June 2010 statement, the Veteran indicated that the boat he operated was powered by four inboard engines that were extremely loud.  He added that he did not wear ear protection.  He also asserted that he noticed buzzing, ringing, and cricket sounds in his ears in February or March 1969.  06/04/2010 VA 21-4138 Statement in Support of Claim.  

The Veteran is competent to report exposure to loud noises.  Additionally, the Board finds the Veteran's report of acoustic trauma as credible, especially in light of his service in Vietnam.  The Board also accepts the Veteran's report of experiencing ringing in his ears during service.  As such, the evidence establishes the in-service injury element of acoustic trauma.  Thus, the first two elements of service connection are established.  

Turning to the third element, the September 2010 VA examiner provided a negative etiological opinion pertaining to the Veteran's bilateral hearing loss and tinnitus due to a normal hearing audiogram on separation and the lack of complaints of tinnitus in the service treatment records.  See 07/03/2014 STR-Medical (Annotated) at 19.  The examiner also noted that the September 2005 Institute of Medicine Report on noise exposure in the military "Noise and Military Service Implications for Hearing Loss and Tinnitus" concluded that based on current knowledge noise-induced hearing loss (NIHL) occurs immediately i.e. there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The examiner also stated that according to the NOISE MANUAL (Fifth Edition edited by Berger et. Al. AIHA Press 2000 p. 125) "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The Board notes, however, that the examiner's rationale is a misstatement of the 2005 study, which states that there is insufficient evidence to determine, one way or another, whether the onset of permanent hearing loss due to noise exposure can be delayed.  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006), available at http://www.nap.edu/catalog.php?record_id=11443.  Moreover, in formulating a negative opinion based on the lack of in-service documentation of bilateral hearing loss or tinnitus, the examiner appears to have given little, if any, credence to the competent and credible lay evidence provided by the Veteran.  The VA examiner's failure to fully consider this lay evidence diminishes the weight the Board places on this opinion.

A January 2017 opinion from the Veteran's private Ear, Nose and Throat (ENT) physician acknowledges the Veteran's in-service noise exposure and reflects the opinion that an audiogram showed a sloping mild to moderately severe sensorineural hearing loss associated with noise exposure.  The physician opined that it is more likely than not that his hearing loss and tinnitus were caused from his history of noise exposure while in military service.  01/17/2017 Medical Treatment Record-Non-Government Facility.

Based on the positive opinion of the record, the Veteran's competent lay assertions, the inherently subjective nature of audiological symptomatology, supporting lay evidence in the form of buddy statements (see 12/09/2010 Buddy/Lay Statements), and his exposure to acoustic trauma in service, the Board finds there is an approximate balance of positive and negative evidence regarding the material issue of nexus and resolves doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, all the elements of service connection are met for bilateral hearing loss and tinnitus and the Board concludes service connection for is warranted for these two audiological disabilities.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In an October 2014 rating decision, the RO denied entitlement to service connection for carpal tunnel syndrome of the right and left hands and peripheral neuropathy of the left and right lower extremities.  The Veteran filed a notice of disagreement in January 2015.  See VA Form 21-0958, received by VA in January 2015.  In a May 2015 rating decision, the RO denied entitlement to polycythemia.  In January 2016, the Veteran filed a notice of disagreement.  While the RO acknowledged the Veteran's notice of disagreement in September 2016 correspondence, to date a statement of the case has not been issued.  To date, the RO has not acknowledged the January 2016 notice of disagreement.  Thus, a remand is necessary for issuance of a statement of the case with regard to these issues.  Manlincon v. West, 12 Vet. App. 238, 241 (1999); 38 C.F.R. § 19.9(c). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issues of entitlement to service connection for polycythemia, carpal tunnel syndrome, right and left hands, and peripheral neuropathy, right and left lower extremities.  The issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


